Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 8, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153851                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  In re NORGREN/ODNEAL/BLANKS, Minors.                             SC: 153851                                        Justices
                                                                   COA: 329171
                                                                   Oakland CC Family Division:
                                                                   12-792772-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the May 10, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 8, 2016
           p0705
                                                                              Clerk